The State of TexasAppellee/s




                                 Fourth Court of Appeals
                                         San Antonio, Texas
                                                   March 3, 2014

                                               No. 04-07-00820-CR

                                              Jimmy Acosta BRITE,
                                                   Appellant

                                                         v.

                                            THE STATE OF TEXAS,
                                                  Appellee

                            From the 186th Judicial District Court, Bexar County, Texas
                                          Trial Court No. 2006-CR-5362
                                  Honorable Maria Teresa Herr, Judge Presiding

                                                  O R D E R
          This court issued its mandate in appeal number 04-07-00820-CR on August 10, 2009. On December 18,
2013, the Court of Criminal Appeals granted petitioner Jim Brite’s request to file an out-of-time petition for
discretionary review. On February 21, 2014, Appellant Jim Brite moved this court to order the Bexar County
District Clerk to prepare a new or amended clerk’s record in support of his petition for discretionary review.
          This court’s plenary power in appeal number 04-07-00820-CR has expired; this court no longer has
jurisdiction in that appeal. See TEX. R. APP. P. 19.1 (plenary power period). Any future motions should be
addressed to, and filed with, the Court of Criminal Appeals:
                  Court of Criminal Appeals
                  P.O. Box 12308
                  Austin, Texas 78711-2308
         To ensure a document is properly included in the appellate record, Appellant “may by letter direct the trial
court clerk to prepare, certify, and file in the [Court of Criminal Appeals] a supplement containing the omitted
item.” See TEX. R. APP. P. 34.5(c)(1). The address for the Bexar Country District Clerk is as follows:
                 Bexar County District Clerk
                 Paul Elizondo Tower
                 101 West Nueva, Suite 217
                 San Antonio, Texas 78205-3411


                                                               _________________________________
                                                               Patricia O. Alvarez, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this 3rd
day of March, 2014.



                                                               ___________________________________
                                                               Keith E. Hottle
                                                               Clerk of Court